ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                    Hernandez v. Schering Corp., 2011 IL App (1st) 093306




Appellate Court            GILBERTO HERNANDEZ and RUTH ELIZONDO, Plaintiffs-
Caption                    Appellants, v. SCHERING CORPORATION, SCHERING-PLOUGH
                           CORPORATION and VICTORIA McGILL, Defendants-Appellees.



District & No.             First District, First Division
                           Docket No. 1-09-3306


Filed                      September 30, 2011


Held                       In an action for the injuries plaintiffs suffered from the use of PEG-
(Note: This syllabus       Intron, a drug manufactured by defendants, the grant of summary
constitutes no part of     judgment for defendants on the counts alleging strict liability, product
the opinion of the court   liability negligence and negligence in performing a voluntary undertaking
but has been prepared      was affirmed, since the learned intermediary doctrine did not apply, the
by the Reporter of         learned intermediary doctrine would be violated by a holding that
Decisions for the          defendants voluntarily undertook to warn of the drug’s side effects, the
convenience of the         absence of any direct-to-consumer advertising in the case precluded the
reader.)
                           imposition of an exception to the doctrine based on the manufacturer
                           becoming the primary provider of information about the drug, and
                           plaintiffs failed to provide competent expert testimony on the adequacy
                           of the warning to support their products liability claim.


Decision Under             Appeal from the Circuit Court of Cook County, No.04-L-9028; the Hon.
Review                     Marcia Maras, Judge, presiding.



Judgment                   Affirmed.
Counsel on                    Eric Jones and Peter D. Tarpey, both of Paul B. Episcope LLC, of
Appeal                        Chicago, for appellants.

                              Maja C. Eaton, Prentice H. Marshall, Jr., Gary Feinerman, and Elizabeth
                              M. Chiarello, all of Sidley Austin LLP, of Chicago, for appellees.

                              Leslie J. Rosen, of Leslie J. Rosen, of Chicago, for amicus curiae.


Panel                         JUSTICE HALL delivered the judgment of the court, with opinion.
                              Presiding Justice Hoffman and Justice Karnezis concurred in the
                              judgment and opinion.




                                               OPINION

¶1           The plaintiffs, Gilberto Hernandez and his wife, Ruth Elizondo, filed a complaint against
        the defendants, Schering Corporation, Schering-Plough Corporation (collectively Schering)
        and Victoria McGill, R.N., (hereinafter, Nurse McGill)1 seeking damages for bodily injuries
        stemming from Mr. Hernandez’s use of PEG-Intron, a drug manufactured and sold by
        Schering. The circuit court granted the defendants’ motion for summary judgment as to six
        of the counts of the complaint but denied summary judgment on the remaining counts.2 The
        circuit court granted the plaintiffs’ motion for a finding pursuant to Illinois Supreme Court
        Rule 304(a) (eff. Jan. 1, 2006), and the plaintiffs filed a timely notice of appeal.
        Subsequently, this court granted the motion of the Illinois Trial Lawyers Association (ITLA)
        to file an amicus curiae brief in support of the plaintiffs.
¶2           On appeal, the plaintiffs contend that the circuit court erred in granting summary
        judgment to the defendants on the strict liability, product liability negligence and negligence
        in performing a voluntary undertaking counts. They maintain that genuine issues of material
        fact precluded the summary resolution of these counts of their fourth amended complaint.

¶3                                        BACKGROUND
¶4          Counts I through IV of the plaintiffs’ fourth amended complaint alleged causes of action
        in strict liability and product liability negligence and loss of consortium claims against

               1
                   ”Defendants” will refer to Schering and Nurse McGill.
               2
                Count VII alleging common law fraud and count VIII alleging statutory fraud are not
        involved in this appeal.

                                                    -2-
       Schering. Counts V and VI alleged negligence in performing a voluntary undertaking and a
       loss of consortium claim against Schering and Nurse McGill. The following pertinent facts
       are taken from the materials submitted by the parties in connection with the summary
       judgment proceedings, as well as other relevant evidence in the record.
¶5         In December 2001, Mr. Hernandez tested positive for hepatitis C (HCV), as well as
       exposure to hepatitis A and hepatitis B. Mr. Hernandez was referred to Dr. Suleiman Hindi,
       a physician specializing in diseases of the liver and digestive tract.
¶6         In his deposition, Dr. Hindi testified as follows.3 After further tests, the doctor diagnosed
       Mr. Hernandez with HCV. The treatment for HCV with the best results was a drug
       combination, PEG-Intron/Rebetol, consisting of an interferon called Pegylated and Rebetron,
       an oral medication. While there was another interferon on the market, Dr. Hindi specified
       PEG-Intron/Rebetol, manufactured by Schering, for his patients because it had been on the
       market longer and prescribed more frequently.
¶7         Dr. Hindi was responsible for ordering the medication for Mr. Hernandez. As part of the
       medication regime, Dr. Hindi also expected his patients to attend an educational class
       sponsored by Schering. The class was an additional way to instruct patients how to use the
       medication and about any possible side effects. Dr. Hindi’s nurse would arrange for the
       classes when there were enough patients for a class to be held.
¶8         Dr. Hindi acknowledged that, as a physician prescribing medication, the standard of care
       required him to inform patients as to the potential side effects of the medication. He did not
       believe that Schering’s class relieved him of his duty to provide information as to the side
       effects of the medication. He did advise his patients that the majority of individuals taking
       the PEG-Intron medication suffered some side effects. Though Dr. Hindi had attended
       seminars and educational programs, he did not recall learning that there were vision-related
       side effects to PEG-Intron. Since he was unaware of them, he would not have warned Mr.
       Hernandez of the vision-related side effects of PEG-Intron. Had he been aware that there was
       a risk the medication could result in blindness, he would have mentioned that fact to the
       patient.
¶9         According to their deposition testimonies, on April 10, 2002, the plaintiffs attended the
       class taught by Nurse McGill on behalf of Schering. The class took about an hour to an hour
       and a half. Nurse McGill distributed a document to the class attendees entitled
       “Understanding the Side Effects of Interferon Therapy” and informed the class that she
       would discuss all of the side effects of PEG-Intron. This document did not list blindness as
       a side effect, and Nurse McGill did not mention any vision-related side effects. In deciding
       whether to go on the PEG-Intron medication, Mr. Hernandez relied on the information in that
       document and what Nurse McGill stated in the class about side effects. Had he been aware
       that the side effects included blindness or other vision-related problems, he would not have
       taken the medication.
¶ 10       Additional documents were distributed at the class: the PEG-Intron/Rebetol package
       insert, the medication guide for PEG-Intron, a “frequently asked questions” booklet and a

               3
               Dr. Hindi was deceased at the time of summary judgment proceedings.

                                                 -3-
       pamphlet entitled “Your PEG-Intron Dose.” Among the reported adverse reactions, the
       package insert listed vision disorders, with blindness occurring in less than 1% of patients.
       The medication guide stated that persons taking PEG-Intron medication should call their
       doctors immediately if they experienced decreased vision. The booklet and the pamphlet
       warned that “serious or clinically significant adverse effects” including “retinal hemorrhages
       and cotton wool spots” were reported by less than 1% of the patients. The plaintiffs went
       through all the documents distributed at the class. According to Mr. Hernandez, neither he
       nor his wife understood the package insert which specifically warned of blindness.
¶ 11       In her deposition, Nurse McGill testified that her role was to educate the patients on how
       to mix and inject the medication, how to manage the basic side effects and the importance
       of follow-up visits with their physicians. Basic side effects included flu-like symptoms,
       fatigue, nausea and injection-site reaction. Nurse McGill did not discuss in detail other
       potential side effects, because that was the treating physician’s role. She did emphasize the
       importance of following up with the patient’s own doctor. The doctor would be the one to
       identify the side effects once the patient is on the drug therapy. Nurse McGill did not
       specifically mention visual problems to the patients in the class. However, the patients were
       instructed to read all the materials they were given.
¶ 12       Mr. Hernandez began taking PEG-Intron/Rebetol in August 2002. At the time he filled
       the prescription at a Walgreens Drug store, he received a standard sheet of side effects. He
       did not recall a warning on the sheet to contact his doctor immediately if, among other things,
       he experienced vision problems. In the middle of September, he was brushing his teeth when
       he threw up, and the vision in his right eye became blurred. Initially, he did nothing,
       believing it would resolve itself. After about four days, he went to the emergency room at
       MacNeal Hospital. It is uncontested that as a result of taking PEG-Intron, Mr. Hernandez
       sustained optic nerve damage and permanent vision loss.
¶ 13       In granting summary judgment to Schering on the product liability counts, the circuit
       court found as a matter of law that the warnings Schering provided to Dr. Hindi in the
       product insert were adequate. The product insert “delineated the exact problems” suffered
       by Mr. Hernandez. The court further found that, even if the warning was not adequate, the
       plaintiffs could not establish proximate cause. According to Dr. Hindi’s deposition
       testimony, had the doctor known of the risk of blindness, he would have told Mr. Hernandez.
       The doctor never testified that he would have changed the prescription.
¶ 14       In granting summary judgment to the defendants on the “voluntary undertaking” counts,
       the court found that whether there was a duty on the part of the defendants was a question
       of law and that in making such a determination, the court could consider public policy
       considerations. Noting that there was no Illinois decision in which a drug manufacturer was
       found to have a duty under the voluntary undertaking theory of liability, the court reasoned
       that it was because the learned intermediary doctrine recognized the close bond between the
       physician and the patient. The court therefore declined to recognize a voluntary undertaking
       as an exception to the learned intermediary doctrine.
¶ 15       The circuit court made a finding pursuant to Illinois Supreme Court Rule 304(a) (eff. Jan.
       1, 2006). The plaintiffs filed a timely notice of appeal.


                                                -4-
¶ 16                                      ANALYSIS
¶ 17                                I. Standard of Review
¶ 18      This court reviews the grant of summary judgment de novo. Millennium Park Joint
       Venture, LLC v. Houlihan, 241 Ill. 2d 281, 309 (2010).

¶ 19                             II. Summary Judgment Principles
¶ 20       Our review of a grant of summary judgment is guided by the well-settled principle that
       “[s]ummary judgment is proper if, and only if, the pleadings, depositions, admissions,
       affidavits and other relevant matters on file show that there is no genuine issue of material
       fact and that the movant is entitled to judgment as a matter of law.” Illinois Farmers
       Insurance Co. v. Hall, 363 Ill. App. 3d 989, 993 (2006). Since summary judgment is a drastic
       measure, a court should grant summary judgment only when the moving party’s right to
       judgment is free and clear from doubt. Bourgonje v. Machev, 362 Ill. App. 3d 984, 994
       (2005). The court must consider all the evidence in the light most favorable to the
       nonmoving party. Bourgonje, 362 Ill. App. 3d at 994. A triable issue of fact precluding
       summary judgment exists where the material facts are disputed or, where the material facts
       are undisputed, reasonable persons might draw different inferences from the undisputed
       facts. Gilbert v. Sycamore Municipal Hospital, 156 Ill. 2d 511, 518 (1993).
¶ 21       A defendant moving for summary judgment bears the initial burden of production, which
       may be met either by presenting evidence that, left unrebutted, would entitle the moving
       party to a judgment as a matter of law or by demonstrating that the plaintiff will be unable
       to prove an element of its cause of action. Bourgonje, 362 Ill. App. 3d at 994. If the
       defendant produces facts entitling it to a judgment as a matter of law, the burden of
       production shifts to the plaintiff. The plaintiff must present some evidence allowing the
       imposition of liability on the defendant and supporting each element of his cause of action,
       thereby defining a genuine issue of material fact to be determined at trial. Williams v.
       Covenant Medical Center, 316 Ill. App. 3d 682, 689 (2000).

¶ 22                                      III. Discussion
¶ 23                                A. Voluntary Undertaking
¶ 24       In order to prevail in an action for negligence, the plaintiff must establish that the
       defendant owed a duty of care to the plaintiff. Adams v. Northern Illinois Gas Co., 211 Ill.
       2d 32, 43 (2004). In the absence of a duty owed to the plaintiff, no recovery is possible as a
       matter of law, and summary judgment for the defendant is proper. Bourgonje, 362 Ill. App.
       3d at 995.
¶ 25       Whether a defendant has voluntarily undertaken a duty to a plaintiff is a question of law
       for the court. Bourgonje, 362 Ill. App. 3d at 995. If there is a dispute as to a material fact
       affecting the existence of the undertaking of a duty, summary judgment is improper.
       Bourgonje, 362 Ill. App. 3d at 995.
¶ 26       The plaintiffs contend that conducting classes on PEG-Intron was a voluntary
       undertaking by the defendants to warn patients of the side effects of PEG-Intron. Liability

                                                -5-
       based on a “voluntary undertaking” is set forth in sections 323 and 324A Restatement
       (Second) of Torts. Restatement (Second) of Torts §§ 323, 324A (1965). Section 323 deals
       with the negligent performance of an undertaking to render services, while section 324A
       deals with the liability to a third person for negligent performance of a voluntary duty. The
       plaintiffs rely on section 324A, which provides as follows:
                    “One who undertakes, gratuitously or for consideration, to render services to
               another which he should recognize as necessary for the protection of a third person
               or his things, is subject to liability to the third person for physical harm resulting
               from his failure to exercise reasonable care to protect his undertaking, if
                    (a) his failure to exercise reasonable care increases the risk of such harm, or
                    (b) he has undertaken to perform a duty owed by another to the third person, or
                    (c) the harm is suffered because of reliance of the other or the third person upon
               the undertaking.” Restatement (Second) of Torts § 324A (1965).4
¶ 27       The parties agree that, under the learned intermediary doctrine, the duty to warn of the
       side effects of a drug is owed by the manufacturer to the patient’s physician, not the patient.
       The learned intermediary doctrine provides that “manufacturers of prescription drugs have
       a duty to warn prescribing physicians of the drugs’ known dangerous propensities, and the
       physicians, in turn, using their medical judgment, have a duty to convey the warnings to their
       patients.” Kirk v. Michael Reese Hospital & Medical Center, 117 Ill. 2d 507, 517 (1987).
¶ 28       The plaintiffs argue that by offering the classes on PEG-Intron, which purported to
       instruct patients, such as Mr. Hernandez, on all of the side effects of PEG-Intron, the
       defendants chose to forgo the protection of the learned intermediary doctrine and assumed
       the physician’s duty to warn. See Kasin v. Osco Drug, Inc., 312 Ill. App. 3d 823 (2000)
       (pharmacist lost the protection of the learned intermediary doctrine by voluntarily warning
       of some but not all side effects).
¶ 29       The defendants respond that the duty to warn of the side effects of medication based on
       a voluntary undertaking may not be imposed on a drug manufacturer because it would
       interfere with the physician-patient relationship if the drug manufacturer was held to have
       assumed that duty in place of the physician. The defendants rely on Martin v. Ortho
       Pharmaceutical Corp., 169 Ill. 2d 234 (1996). In Martin, our supreme court, applying the
       learned intermediary doctrine, refused to impose the duty to warn on a drug manufacturer
       that warned of some but not all of the side effects of an oral contraceptive. The court found
       that the manufacturer had fulfilled its duty under Illinois law by providing an adequate
       warning to the physician. Martin, 169 Ill. 2d at 244.
¶ 30       Happel v. Wal-Mart Stores, Inc., 199 Ill. 2d 179, 193 (2002), is instructive. In Happel,

               4
                 The defendants maintain that section 323 of the Restatement (Second) of Torts applies
       rather than section 324A. Section 323 addresses when the injured party is the person for whom the
       voluntary undertaking was made. Bourgonje, 362 Ill. App. 3d at 996. In the present case, the
       defendants are alleged to have undertaken the duty owed by Dr. Hindi to Mr. Hernandez, the third
       party, injuring Mr. Hernandez (the third party). See Restatement (Second) of Torts § 324A cmt. d
       (1965). Hence, section 324A applies in this case.

                                                 -6-
       Wal-Mart filled a prescription for the plaintiff, even though it was aware of the plaintiff’s
       drug allergies and that the prescribed medication was “contraindicated” given those allergies.
       The supreme court first addressed the learned intermediary doctrine, explaining as follows:
               “[T]he rationale underlying the learned intermediary doctrine is that because the
               prescribing physician has knowledge of the drugs he is prescribing and, more
               importantly, knowledge of his patient’s medical history, it is the physician who is in
               the best position to prescribe drugs and monitor their use. Thus manufacturers of
               these drugs should not be required to warn individual patients of the dangers inherent
               in their use. That is the proper province of the prescribing physician, not the drug
               manufacturer, who has a duty only to warn the physician.” Happel, 199 Ill. 2d at 193.
¶ 31       In light of the rationale behind the learned intermediary doctrine, the supreme court
       rejected Wal-Mart’s argument that the doctrine precluded imposing a duty to warn of the
       dangers of a drug onto a pharmacy. The court found that imposing a duty to warn “would not
       have intruded Wal-Mart into the doctor-patient relationship, forcing it to ‘practice medicine
       without a license.’ [Citation.] We agree with the appellate court below that ‘[t]his is not a
       case in which the plaintiff is asking the pharmacist to exercise any modicum of medical
       judgment or to interject himself into the doctor-patient relationship.’ ” Happel, 199 Ill. 2d
       at 194-95 (quoting Happel v. Wal-Mart Stores, Inc., 316 Ill. App. 3d 621, 627-28 (2000)).
¶ 32       Unlike Happel, imposing the duty to warn of the side effects of PEG-Intron on the
       defendants based on the classes Schering sponsored would interject the defendants into Mr.
       Hernandez’s relationship with Dr. Hindi. In his deposition, Dr. Hindi testified that the
       standard of care required him to inform his patients of the potential side effects of the
       medication he prescribed for them. He further testified that sending his patients to the
       Schering class did not relieve him of his duty to provide information as to the side effects of
       the medication. In addition, Nurse McGill testified that the patients attending the Schering
       class were instructed to discuss the side effects with their physicians.
¶ 33       The plaintiffs offer an alternative basis for finding that the defendants owed them a duty,
       relying on Happel. The court in Happel found that the pharmacy owed a duty of ordinary
       care to the plaintiff, based on the following elements: foreseeability that the conduct would
       cause harm, the likelihood of the injury, the burden of guarding against such injury and the
       consequences of placing that burden on the defendant. Happel, 199 Ill. 2d at 186-87. But the
       court then determined that the learned intermediary doctrine did not apply under the facts of
       that case because imposing the duty would not interfere with the physician-patient
       relationship. Happel, 199 Ill. 2d at 194-95.
¶ 34       In the present case, the learned intermediary doctrine does apply. The evidence
       established that Dr. Hindi recognized and accepted the responsibility for warning the
       plaintiffs about the side effects of PEG-Intron. In this case, to hold that the defendants
       voluntarily undertook to warn of the side effects of PEG-Intron would violate the learned
       intermediary doctrine.
¶ 35       Finally, the ITLA amicus curiae urges this court to recognize an exception to the learned
       intermediary doctrine where a manufacturer and seller of a drug replaces the patient’s
       physician as the primary provider of information as to the risks and benefits of a drug.


                                                -7-
       However, such an exception would not apply here as this case does not involve direct-to-
       consumer advertising. There was no evidence that prior to taking Schering’s class, Mr.
       Hernandez had ever heard of PEG-Intron until Dr. Hindi prescribed it for him or that he
       requested that Dr. Hindi prescribe PEG-Intron to treat his HCV.
¶ 36       We conclude as a matter of law that providing classes dealing with PEG-Intron was not
       a voluntary undertaking and thus, the issue was properly resolved by summary judgment.

¶ 37                               B. The Product Liability Claims
¶ 38       “To recover in a products liability action, a plaintiff must plead and prove that the injury
       resulted from a condition of the product, that the condition was an unreasonably dangerous
       one, and that the condition existed at the time the product left the manufacturer’s control.”
       Sollami v. Eaton, 201 Ill. 2d 1, 7 (2002). A product may be unreasonably dangerous because
       of the manufacturer’s “failure *** to warn of [a] danger or instruct on the proper use of the
       product as to which the average consumer would not be aware.” Sollami, 201 Ill. 2d at 7.
¶ 39       The plaintiffs contend that the circuit court erred by finding as a matter of law that the
       warning provided by the defendants to Dr. Hindi was adequate. They maintain that a question
       of fact as to the adequacy of the warning precluded summary judgment.
¶ 40       In a strict liability case, the adequacy of the warning usually presents a jury question.
       Palmer v. Avco Distributing Corp., 82 Ill. 2d 211, 221 (1980). The sufficiency of the warning
       can become a question of law where the warning is clear, accurate and unambiguous. Upjohn
       Co. v. MacMurdo, 562 So. 2d 680 (Fla. 1990); see Kelso v. Bayer Corp., 398 F.3d 640 (7th
       Cir. 2005) (applying Illinois law and holding summary judgment was proper where the
       warning was plain, clear and accurate).
¶ 41       In support of its motion for summary judgment on the product liability counts, Schering
       relied on the package insert which specifically warned of blindness. In response to the
       motion, the plaintiffs relied on the deposition testimony of Dr. Peter Rost. Dr. Rost testified
       that blindness was a serious side effect. In his opinion, the manufacturer should have drawn
       attention to the blindness side effect by placing the warning as to blindness in a “Black Box.”
       Failure to do so rendered the warning inadequate. The circuit court noted that Dr. Rost was
       the only witness to offer an opinion on the adequacy of the warning. However, as Dr. Rost
       was not a licensed physician who could prescribe medication in Illinois, the court found that
       he was not competent to give an expert opinion on the adequacy of the warning.
¶ 42       The defendants maintain that the plaintiffs have forfeited the issue as to the competency
       of Dr. Rost’s opinion testimony by failing to raise and argue the issue in their opening brief
       on appeal. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008). In their reply brief, the plaintiffs did
       respond to the defendants’ discussion of the issue in their appellee’s brief. Even if the issue
       was not forfeited, the plaintiffs failed to establish that Dr. Rost was competent to give an
       expert opinion on the adequacy of the warning as to the risk of blindness contained in the
       package insert.
¶ 43       The duty to warn of the dangers of prescription drugs is owed to the physician, and
       therefore, the adequacy of the warning must be judged by whether it sufficiently apprises
       physicians of the risks associated with the use of the drug. Northern Trust Co. v. Upjohn Co.,

                                                   -8-
       213 Ill. App. 3d 390, 401 (1991). “For that reason, only a physician or someone with
       specialized knowledge would be qualified to determine whether the warning was
       inadequate.” Northern Trust Co., 213 Ill. App. 3d at 398. The court in Northern Trust Co.
       further held that just as medical malpractice cases in Illinois required expert testimony,
       “expert testimony shall be necessary and proper *** where a drug manufacturer’s liability
       for a prescription drug is based upon its failure to provide adequate warnings.” Northern
       Trust Co., 213 Ill. App. 3d at 399. The court limited the expert witness requirement to those
       situations where the adequacy of the label was not so obvious that a lay person could not
       readily understand the insufficiency of the warning. Northern Trust Co., 213 Ill. App. 3d at
       399.
¶ 44       In determining whether a witness is competent to render an expert opinion, the court
       considers whether the witness’s education, training, knowledge and skill afford the witness
       knowledge and experience beyond that of the average citizen and whether that knowledge
       will assist the trier of fact. Thompson v. Gordon, 221 Ill. 2d 414, 429 (2006). A person’s
       practical experience in a field may serve well enough to qualify him. Thompson, 221 Ill. 2d
       at 429. Whether to admit expert testimony is within the discretion of the trial court.
       Thompson, 221 Ill. 2d at 428.
¶ 45       The defendants maintain that Dr. Rost’s competency to testify as an expert in this case
       must be determined by applying the three-part analysis set forth in Purtill v. Hess, 111 Ill.
       2d 229 (1986). We disagree. That test is applicable to whether a medical expert is qualified
       to give an opinion on the standard of care applicable to a physician in a malpractice case. See
       Alm v. Loyola University Medical Center, 373 Ill. App. 3d 1, 4-5 (2007). The adequacy of
       the warning, not the standard of care, is at issue in this case.
¶ 46       The plaintiffs maintain that Dr. Rost was qualified to give an expert opinion on the
       adequacy of the warning because of his “specialized knowledge.” Dr. Rost graduated from
       medical school in Sweden, where he practiced as an anaesthesiologist for one year. He then
       worked in the areas of advertising, medical education and marketing for several drug
       companies. Between 2001 and 2005, he oversaw the creation, publication and distribution
       of marketing materials for drugs and medical devices for drug companies. He visited
       physicians’ offices with the drug representatives and provided input as to packaging inserts,
       which eventually became part of the drug listing in the Physician’s Desk Reference.
¶ 47           According to his deposition testimony, Dr. Rost was not an expert in pharmacology,
       ophthalmology or neuro-ophthalmology and was not an expert in the side effects of
       interferons. He had no experience as a physician prescribing medication for a patient. Dr.
       Rost’s experience was in marketing, and he acknowledged that his expert’s report in this case
       was from the point of view of a pharmaceutical marketing expert. Dr. Rost had no knowledge
       gained by either education or experience as to what a practicing physician, as opposed to a
       marketing expert, would consider an adequate warning when determining whether to
       prescribe a particular medication for a patient. Therefore, Dr. Rost had no specialized
       knowledge to qualify him to testify as an expert on the adequacy of a side effects warning
       to prescribing physicians.
¶ 48       We conclude that the circuit court did not abuse its discretion when it found that Dr. Rost


                                                -9-
       was not competent to render an expert opinion on the adequacy of the warning. Without the
       expert testimony, the plaintiffs cannot prevail on their product liability claims. Northern
       Trust Co., 213 Ill. App. 3d at 399. Therefore, summary judgment on counts I through IV was
       proper. Deciding this issue as we do, we need not address the defendants’ alternative
       argument that an inadequate warning was not a proximate cause of the injury to Mr.
       Hernandez.
¶ 49       The order of the circuit court granting summary judgment to the defendants on counts I
       through VI of the fourth amended complaint is affirmed.

¶ 50      Affirmed.




                                              -10-